Title: To Thomas Jefferson from Albert Gallatin, 2 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     2 Feby. 1805
                  
                  Adam Gantz’s application for pardon
                  On what ground the district judge supposes that no remission would legally be granted by the Secy. of the Treasury in this case, is not understood. As, however he has not certified the facts in the usual way, nor transmitted the papers, the Secretary cannot act. Nor is it probable, if he could, that he would remit the fine after conviction of smuggling by a jury.   The power of granting a pardon rests on broader ground, then that of remitting fines is placed by the Statute; and, considering the recommendation of the district judge, this case seems to merit the President’s interference.
                  Respectfully submitted
                  
                     Albert Gallatin 
                     
                  
               